       Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 1 of 27




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

JAMES H. BANKSTON, JR.;                  )
RALPH B. PFEIFFER, JR.;                  )
MARK JOHNSTON;                           )
TERESA K. THORNE;                        )
and GASP, INC.,                          )   Case No. 2:21-CV-00469-SMD
                                         )
             Plaintiffs,                 )
                                         )
v.                                       )
                                         )
ALABAMA PUBLIC SERVICE                   )
COMMISSION; TWINKLE                      )
ANDRESS CAVANAUGH, in her                )
official capacity as President of the    )
Alabama Public Service Commission; )
JEREMY H. ODEN, in his official          )
capacity as Commissioner of the          )
Alabama Public Service Commission; )
and CHRIS “CHIP” BEEKER, in his )
official capacity as Commissioner of the )
Alabama Public Service Commission, )
                                         )
             Defendants.                 )

              BRIEF IN SUPPORT OF MOTION TO DISMISS

                                     /s/ Luther D. Bentley IV
                                     Luther D. Bentley IV (ASB-9981-R48B)
                                     V. Chad Mason, Jr. (ASB-1331-Y21E)
                                     Attorneys for Defendants
                                     100 N. Union Street
                                     Montgomery, Alabama 36104
                                     (334) 242-5200
                                     luke.bentley@psc.alabama.gov
                                     chad.mason@psc.alabama.gov
           Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 2 of 27




                                                 Table of Contents


Introduction ..............................................................................................................1

Background...............................................................................................................1

         A.        PURPA Section 210: Purpose and Mandates........................................1
         B.        FERC Regulations Implementing PURPA ...........................................2
         C.        Alabama Public Service Commission’s Implementation of
                   PURPA ..................................................................................................3
         D.        Corresponding Proceedings before Alabama Public Service
                   Commission ...........................................................................................8
         E.        PURPA Section 210: Enforcement .......................................................9
         F.        Proceedings before Federal Energy Regulatory Commission ............12
         G.        Current Complaint ...............................................................................12
Legal Standards for Dismissal ..............................................................................13

Arguments...............................................................................................................15

         A.        Plaintiffs bring As-Applied Claims over which Court has No
                   Jurisdiction ..........................................................................................15
         B.        Count 2 Fails to State a Claim for Which Relief Can Be Granted
                   .............................................................................................................21
         C.        Plaintiff GASP Lacks Standing to Bring Claim Under Section
                   210 .......................................................................................................22
Conclusion...............................................................................................................23




                                                               ii
       Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 3 of 27




                                    Introduction

      Plaintiffs James H. Bankston, Jr.; Ralph B. Pfeifer, Jr.; Mark Johnston; Teresa

K. Thorne; and GASP, Inc. (“Plaintiffs”) bring this enforcement action under

Section 210 of the Public Utility Regulatory Policies Act (“PURPA”) against the

Alabama Public Service Commission (“APSC”). Plaintiffs allege that the APSC’s

approved rates for the sale of electricity to customers that require back-up power is

inconsistent with PURPA and Federal Energy Regulatory Commission (“FERC”)

regulations. Plaintiffs seek declaratory relief regarding the alleged violations and an

order requiring the APSC to change the applicable rates. Plaintiffs’ Amended

Complaint should be dismissed because Plaintiffs plead claims over which this Court

lacks jurisdiction. Under PURPA, this Court only has jurisdiction over claims that

a state’s implementation of PURPA is unlawful.            This Court does not have

jurisdiction over “as-applied” claims, like Plaintiffs’ claims here. In addition,

Plaintiffs’ Count 2 fails to state a claim for which relief can be granted and Plaintiff

GASP should be dismissed because it does not meet the PURPA standing

requirements.

                                     Background

A.    PURPA Section 210: Purpose and Mandates

      Congress enacted PURPA in 1978 in response to a nationwide energy crisis.

F.E.R.C. v. Mississippi, 456 U.S. 742, 745 (1982). Section 210 of PURPA served


                                           1
       Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 4 of 27




“to lessen the United States’ reliance on oil and natural gas by encouraging the

development of energy-efficient cogeneration and small power production facilities”

(referred to as qualifying facilities or QFs). Allco Renewable Energy Ltd. v.

Massachusetts Elec. Co., 875 F.3d 64, 67 (1st Cir. 2017) (referencing F.E.R.C. v.

Mississippi, 456 U.S. 742, 745 (1982)).

      At the time of PURPA’s enactment, Congress found that traditional electric

utilities were reluctant to transact with nontraditional facilities, creating an obstacle

to their development. Id. Section 210 sought to address this obstacle by directing

FERC to promulgate rules, within a year of the enactment of PURPA, to encourage

QFs and require electric utilities to: 1) sell electric energy to QFs and 2) purchase

energy from QFs. 16 U.S.C. § 824a-3(a). Section 210(c) specifies that the rates for

sales to QFs “shall be just and reasonable and in the public interest” and shall not

discriminate against the QF. 16 U.S.C. § 824a-3(c).

B.    FERC Regulations Implementing PURPA

      In 1980, FERC promulgated regulations implementing PURPA. Small Power

Production and Cogeneration Facilities; Regulations Implementing Section 210 of

the Public Utility Regulatory Policies Act of 1978, 45 Fed. Reg. 12214 (Feb. 25,

1980) (“Order 69”). FERC’s rules for sales to QFs echo PURPA’s mandate that

rates be just and reasonable and nondiscriminatory. 18 C.F.R. § 292.305(a)(1).

FERC’s rules also state that “[r]ates for sales which are based on accurate data and


                                           2
       Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 5 of 27




consistent systemwide costing principles shall not be considered to discriminate

against any [QF] to the extent that such rates apply to the utility’s other customers

with similar load or other cost-related characteristics.” 18 C.F.R. § 292.305(a)(2).

FERC requires that electric utilities provide back-up power upon the request of a QF

and that the rates for the sale of back-up power “[s]hall not be based upon an

assumption (unless supported by factual data) that forced outages or other reductions

in electric output by all [QFs] on an electric utility’s system will occur

simultaneously, or during the system peak, or both.” 18 C.F.R. § 292.305(b) and (c).

C.    Alabama Public Service Commission’s Implementation of PURPA

      In addition to requiring FERC to promulgate rules to implement PURPA,

Congress also required state regulatory authorities to implement the FERC rules for

each utility for which it has ratemaking authority within one year of FERC’s

promulgation of its regulations. 16 U.S.C. § 824a-3(f). FERC addressed the state

implementation in its rulemaking order, stating it did not require that state regulatory

authorities adopt FERC regulations verbatim. Order 69, 45 Fed. Reg. 12214, 12230-

31 (Feb. 25, 1980). Rather, FERC stated that it would “afford the State regulatory

authorities… great latitude in determining the manner of implementation of

[FERC’s] rules, provided that the manner chosen is reasonably designed to

implement the requirements of [FERC’s rules].”              Id.    FERC stated that

“implementation [of FERC’s rules by state regulatory authorities] may be


                                           3
       Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 6 of 27




accomplished by the issuance of regulations, on a case-by-case basis, or by any other

means reasonably designed to give effect to [FERC’s] rules.” Id. at 12216.

      In 1983, FERC issued a statement of policy to “clarify [its] point of view of

[its] appropriate place in an apparently ambiguous statutory enforcement scheme.”

Policy Statement Regarding the Commission’s Enforcement Role Under Section 210

of the Public Utility Regulatory Policies Act of 1978, 23 FERC 61304, 1983 WL

39627 (1983). In that policy statement, FERC recognized that a state could also

meet its implementation requirement through “enactment of laws.” Id. at 61644.

      Alabama’s implementation of PURPA Section 210 includes: 1) the enactment

of laws; 2) the establishment of a rate scheme, including tariffs and rules; and 3) the

adoption of traditional ratemaking procedures.

      1. Enactment of Laws

      In 1983, the Alabama Legislature incorporated FERC’s PURPA rules (18

CFR §§ 292.101 through 292.602) into law. Ala. Code § 37-12-3. In addition to

incorporating FERC regulations into Alabama law, the Legislature directed the

APSC to “take all necessary steps to implement the provisions of [Ala. Code §§ 37-

12-1 through 37-12-5] as it affects utilities already subject to the jurisdiction of the

[APSC] and to promulgate rules and regulations consistent with the provisions

hereof.” Ala. Code § 37-12-4.




                                           4
        Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 7 of 27




       2. Establishment of a Rate Scheme (Tariffs and Rules)

       Prior to the Alabama Legislature’s enactment of laws to implement Section

210, the APSC had already acted. As directed by PURPA, on October 1, 1980, the

APSC initiated a proceeding regarding Section 210’s requirement that Alabama

Power sell electricity to and buy electricity from QFs at just and reasonable rates.1

Subsequent to this notice and a public hearing, the APSC approved Rate PAE

(Purchase of Alternative Energy) proposed by Alabama Power.2

       The initial Rate PAE included rates for both purchases of electricity from QFs

and sales of electricity to QFs, including back-up power (referred to as “standby

service”) for QFs of 100 kW or less. Exhibit A-2. Rate PAE stated that standby

service “shall be provided to a Customer with a demand of less than 5 KW under the

rate schedule applicable for that class Customer.” Id. Rate PAE also stated that

standby service “shall be provided to a Customer with a demand of 5 KW or greater

under provisions of Rate Rider RSU.” Id.

       After the approval of Rate PAE and its associated rules, the APSC initiated

proceedings to consider a rate plan for facilities 100 kW or greater. 3                   These



1
  Declaration of Secretary Walter L. Thomas, Jr., pursuant to 28 U.S.C. § 1746, attached hereto as
Exhibit A and APSC Notice attached to Exhibit A as Exhibit A-1.
2
  APSC Orders approving Rate PAE and a related Alabama Power filing are attached to Exhibit A
as Exhibit A-2.
3
  FERC required standard rates for QFs with a design capacity of 100 kW or less. But, for QFs
with a design capacity of more than 100 kW, FERC stated that standard rates “may be put into
effect.” Order 69 at 12235.
                                                5
        Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 8 of 27




proceedings resulted in the adoption of Rate Rider RGB and associated rules in

1988.4 Subsequent to the approval of Rate Rider RGB, Alabama Power withdrew

Rate RSU and modified Rate PAE to reference Rate Rider RGB for back-up power

service for customers with a demand of 5 kW or greater.5 In 2013, the APSC

approved revisions to Rate Rider RGB to include a capacity reservation charge

(sometimes referred to as a “back-up” service charge) of $5.00 per kW of capacity

of the customer’s on-site generation. Doc. 12 at ¶¶ 26, 27. Rate Rider RGB applies

to any “customers with non-emergency on-site generation interconnected and

operating in parallel with [Alabama Power’s] electrical system.” Id. at ¶ 25.

       The APSC has revised both Rate Rider RGB and Rate PAE several times since

the original implementation in the 1980s. As of this filing, Rate Rider RGB (6th

Revision) and Rate PAE (42nd Revision) are the effective rates.6

       3. Adoption of Traditional Rate Making Procedures

       During the proceeding to consider the proposed Rate PAE, the APSC applied

Alabama’s statutory rate-setting processes as an element of the implementation of

Section 210 of PURPA.7           This is consistent with FERC’s regulations which



4
  APSC Order approving Rate Rider RGB is attached to Exhibit A as Exhibit A-3.
5
  APSC Order deleting Rate Rider RSU is attached to Exhibit A as Exhibit A-4.
6
  Alabama Power’s current rates and rules are available at https://www.alabamapower.com.
7
  The APSC made it clear that it adopted these traditional ratemaking procedures for PURPA rates
when, on December 30, 1980, the APSC suspended the effective date of the proposed Rate PAE
through July 9, 1981, pursuant to Ala. Code § 37-1-81. APSC Order suspending the proposed
Rate PAE is attached to Exhibit A as Exhibit A-5.
                                               6
        Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 9 of 27




“contemplate[] formulation of rates [for sales to QFs] on the basis of traditional

ratemaking.” Order 69 at 12228. The statutory rate-setting processes include: 1) a

requirement that rates be reasonable and just (Ala. Code § 37-1-80); 2) a process for

the filing of new rate schedules (Ala. Code § 37-1-81(a)); 3) a structure for the

APSC’s investigation of proposed rates (Ala. Code § 37-1-81(b)); 4) the setting of

hearings if the APSC investigates a proposed rate (Ala. Code § 37-1-85); 5) notice

requirements for investigations (Ala. Code § 37-1-86); 6) the standard that any

“affected” person may intervene in the proceedings (Ala. Code § 37-1-87); 7) the

right for all parties to be heard, through themselves or counsel (Ala. Code § 37-1-

88); and 8) a process for taking testimony (Ala. Code § 37-1-89). The inclusion of

these processes as part of PURPA implementation created a mechanism for the

APSC to consider the evidence and set rates that are “just and reasonable and in the

public interest” (see 16 U.S.C. § 824a-3(c)); nondiscriminatory (see 18 C.F.R. §

292.305(a)(1)); and based on accurate information (see 18 C.F.R. § 292.305(a)(2)).8

       The APSC’s utilization of the traditional ratemaking process is a critical

element of the state’s implementation of PURPA Section 210. It is this procedural

element of the implementation that promotes a comprehensive review of the

evidentiary basis for the setting of rates, through APSC Staff investigation,



8
 Following the implementation of the rate-setting procedures for Rate PAE in 1980, the APSC
has continued to utilize these procedures for the consideration of all rates related to PURPA.
                                              7
       Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 10 of 27




participation by intervenors with diverse perspectives, and a public hearing. This

element ensures just and reasonable rates, both to comply with PURPA and Alabama

law.

D.     Corresponding Proceedings before Alabama Public Service Commission

       On or about April 26, 2018, some of the Plaintiffs in this case (Bankston,

Pfeiffer, and GASP) filed a complaint against Alabama Power with the APSC

pursuant to Alabama Code § 37-1-83. Doc. 12 at ¶ 33. That complaint alleged that

Rate Rider RGB (5th Revision) was “unfair, unreasonable, unjust, discriminatory,

contrary to the public interest and otherwise unlawful.” Id. This claim evoked state

law, although the complaint did reference PURPA. Complaint with APSC ¶¶ 43,

46. Shortly after, on June 15, 2018, Alabama Power filed for modifications to Rate

Rider RGB. Doc. 12 at ¶ 34.

       In response to the complaint and the rate filing, the APSC initiated

proceedings to address the rate rider that was the subject of both filings. The APSC

held a formal hearing on November 21, 2019 in which the witnesses for the parties

were made available for cross-examination. Doc. 12 at ¶ 35. At the conclusion of

the hearing, the parties were directed to file post-hearing briefs in the form of

proposed orders. See Doc. 12 at ¶ 42. On October 16, 2020, the APSC issued an

order approving Alabama Power’s proposed modifications to Rate Rider RGB and

denying the complaint regarding Rate Rider RGB. Doc. 12 at ¶ 43.


                                         8
       Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 11 of 27




E.    PURPA Section 210: Enforcement

      Congress provides for the enforcement of Section 210 through three

“comprehensive and complicated statutory provisions that substantially limit federal

jurisdiction.” Greensboro Lumber Co. v. Georgia Power Co., 643 F. Supp. 1345,

1372 (N.D. Ga. 1986), aff'd, 844 F.2d 1538 (11th Cir. 1988). Section 210(f) requires

state regulators to implement FERC regulations. 16 U.S.C. § 824a-3. Section 210(g)

provides for state judicial review “respecting any proceeding conducted by a State

regulatory authority… for purposes of implementing [FERC’s PURPA

regulations].” Id. Section 210(h) gives FERC, or a QF when FERC declines to act

within 60 days, the ability to bring an action in federal district court. Id. Whether

an enforcement action proceeds in state or federal court depends on the type of claim.

FERC and the Courts have weighed in on the jurisdictional line between state claims

and federal claims under PURPA.

      In 1983, FERC issued a policy statement to clarify its role in “an apparently

ambiguous statutory enforcement scheme.”           Pol'y Statement Regarding the

Commission's Enf't Role Under Section 210 of the Pub. Util. Regul. Pol'ys Act of

1978, 23 FERC ¶ 61304, 61643 (1983). FERC indicated that Section 210(g), which

provides for state judicial review, is the “primary enforcement authority by which

an aggrieved person may challenge the application of a rule or rules promulgated by

a State regulatory authority or nonregulated electric utility.” Id. at 61645 (emphasis


                                          9
       Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 12 of 27




in original). FERC recognized that “once the State regulatory authorities… have

appropriately implemented [FERC’s] regulations, [FERC’s] role is limited regarding

questions of the proper application of these rules.” Id. FERC indicated that an

allegation involving the application of a state-established rule properly lies before a

state judicial forum. Id. In contrast, FERC stated that it has the authority under

Section 210(h) to commence an action to require a state regulator to implement

FERC’s regulations. Id. at 61644 (emphasis added).

      While FERC provided some guidance on whether an enforcement action

proceeds in state or federal court, “[d]emarcating the precise boundaries of state

versus federal jurisdiction under Section 210 was left to the courts.” Solar v. City of

Farmington, 2 F.4th 1285, 1288 (10th Cir. 2021). The United States District Court

for the Northern District of Georgia found that federal courts lack subject matter

jurisdiction over as-applied claims and that PURPA limits federal jurisdiction to

claims related to failure to “devise an implementation plan, after notice and

opportunity for public hearing, that is consistent on its face with FERC’s

regulations.” Greensboro Lumber Co. v. Georgia Power Co., 643 F. Supp. 1345,

1374 (N.D. Ga. 1986), aff'd, 844 F.2d 1538 (11th Cir. 1988). This “as-applied” vs.

“as-implemented” jurisdictional distinction has become the most prominent

paradigm, “adopted by the First, Fifth, and Eleventh Circuits.” Solar v. City of




                                          10
       Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 13 of 27




Farmington, 2 F.4th 1285, 1288 (10th Cir. 2021).9 As-applied claims “revolve

around allegations that a utility's implementation plan is unlawful as applied to the

individual petitioner” and only state courts have jurisdiction of those claims under

Section 210(g). Id. In contrast, “[a]s-implemented claims involve a contention that

a utility failed to implement a FERC rule, rendering its regulations or procedures

facially illegitimate,” and federal courts have jurisdiction of these claims pursuant

to Section 210(h)(2). Id.

       Greensboro Lumber held that the federal district court did not have

jurisdiction over a QF’s claim that it was subject to unfair charges for back-up power

service. 643 F. Supp. at 1374, aff'd, 844 F.2d 1538 (11th Cir. 1988). In Greensboro

Lumber, the QF challenged the defendants’ implementation plans, claiming that the

back-up power rates were not just and reasonable, violating FERC’s regulations,

particularly 18 C.F.R. § 292.305. Id. “The district court concluded that this claim

was properly regarded as a challenge to the application of an implemented plan, and

not a challenge to the implementation of the plan itself; therefore, the court

concluded, jurisdiction did not lie in federal court.” Massachusetts Inst. of Tech. v.

Massachusetts Dep't of Pub. Utilities, 941 F. Supp. 233, 238 (D. Mass. 1996)




9
 Citing Allco Renewable Energy Ltd. v. Mass. Elec. Co., 875 F.3d 64, 67-68 (1st Cir. 2017);
Exelon Wind 1, L.L.C. v. Nelson, 766 F.3d 380, 388 (5th Cir. 2014); Greensboro Lumber Co. v.
Ga. Power Co., 844 F.2d 1538, 1542 (11th Cir. 1988).
                                            11
      Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 14 of 27




(discussing Greensboro Lumber). Accordingly, the nature of the claim determines

whether a PURPA enforcement action belongs in state court or federal court.

F.    Proceedings before Federal Energy Regulatory Commission

      On March 31, 2021, presumably under the assumption that they were making

an implementation claim, Plaintiffs filed a petition for enforcement against the

APSC with FERC pursuant to Section 210(h)(2)(B) of PURPA. Doc. 12 at Ex. A.

In its petition, Plaintiffs claimed that APSC failed to implement PURPA and related

FERC regulations requiring the non-discriminatory sale of electricity to QFs. Id.

      On June 1, 2021, FERC issued a Notice of Intent Not to Act. Doc. 12 at Ex.

B. In this notice, FERC declined to initiate an enforcement action against the APSC

and stated that Plaintiffs “may themselves bring an enforcement action against the

Alabama Commission in the appropriate court.” Id. at 2. On June 2, 2021, the

Chairman of FERC, Richard Glick, and Commissioner Allison Clements published

a joint concurrence with FERC’s Notice of Intent Not to Act and expressed concerns

about the APSC’s compliance with PURPA Section 210. See Doc. 12 at Ex. C.

G.    Current Complaint

      On July 19, 2021, Plaintiffs served the initial Complaint seeking declaratory

relief against the APSC, asserting the same alleged errors which formed the basis of

its petition to FERC. On August 5, 2021, Plaintiffs served the APSC with the

Amended Complaint, adding the President of the Commission and the Associate


                                        12
       Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 15 of 27




Commissioners as defendants. In the Amended Complaint, Plaintiffs allege that the

APSC approval of the back-up service charges in Rate Rider RGB constitutes failure

to implement 18 C.F.R. § 292.305(a) (Count 1); 18 C.F.R. § 292.305(b) (Count 2);

and 18 C.F.R. § 292.305(c) (Count 3). Doc. 12 at ¶¶ 44-91. Plaintiffs seek

declaratory relief regarding the alleged violations and an order requiring the APSC

to change the applicable rates to comply with PURPA and FERC regulations. Id.

at ¶¶ A-J.

                          Legal Standards for Dismissal

      “A federal court must always dismiss a case upon determining that it lacks

subject matter jurisdiction, regardless of the stage of the proceedings, and facts

outside of the pleadings may be considered as part of that determination.” Goodman

ex rel. Goodman v. Sipos, 259 F.3d 1327, 1332 (11th Cir. 2001) (referencing Smith

v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir.2001). “A motion to dismiss under

Rule 12(b)(1) challenges the court's subject-matter jurisdiction, and Rule 12(b)(1)

permits a facial or factual attack.    McElmurray v. Consol. Gov't of Augusta–

Richmond Cnty., 501 F.3d 1244, 1251 (11th Cir.2007). “[W]hen a defendant

properly challenges subject matter jurisdiction under Rule 12(b)(1) the district court

is free to independently weigh facts, and.... satisfy itself as to the existence of its

power to hear the case.” Morrison v. Amway Corp., 323 F.3d 920, 925 (11th Cir.

2003) (citing Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990)). “The


                                          13
       Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 16 of 27




Court may consider matters outside the pleadings in ruling on a motion under Rule

12(b)(1).” Grissom v. United States, No. 7:19-CV-01884-LSC, 2020 WL 1083213,

at *2 (N.D. Ala. Mar. 5, 2020) (referencing Colonial Pipeline Co. v. Collins, 921

F.2d 1237, 1243 (11th Cir. 1991). “The burden of proof on a Rule 12(b)(1) motion

is on the party averring jurisdiction.” Id. at *1–2 (citing Thomson v. Gaskill, 315

U.S. 442, 446 (1942)).

      “A Rule 12(b)(6) motion tests the legal sufficiency of a complaint.” Trotter

v. Unisys Governmental Servs., Inc., No. 2:09-CV-396-WKW, 2009 WL 10685168,

at *1 (M.D. Ala. Dec. 9, 2009) (internal citation removed). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility

requires “more than a sheer possibility that a defendant has acted unlawfully” and

more than labels, conclusions, “formulaic recitation of the elements,” or “naked

assertions.” Id. (citing Twombly, 550 U.S. at 555–57). On a motion to dismiss, a

court accepts the Plaintiffs’ factual allegations as true. Id. at 678. “However,

conclusory allegations, unwarranted factual deductions or legal conclusions

masquerading as facts will not prevent dismissal.” Davila v. Delta Airlines, Inc.,

326 F.3d 1183, 1185 (11th Cir. 2003).




                                          14
        Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 17 of 27




                                          Arguments

A.     Plaintiffs bring As-Applied Claims over which Court has No Jurisdiction

       Section 210(h)(2)(B) of PURPA limits federal court jurisdiction to claims that

state authorities have failed to comply with their obligation under Section 210(f) of

PURPA to devise an implementation plan, after notice and opportunity for public

hearing, that is consistent on its face with FERC's regulations. Greensboro Lumber

Co. v. Georgia Power Co., 643 F. Supp. 1345, 1374 (N.D. Ga. 1986), aff'd, 844 F.2d

1538 (11th Cir. 1988).10 Here, Plaintiffs make claims that the APSC “has failed to

adhere to its own implementation plan in its dealings with a particular [QF]” and

those claims “must be brought in state court.” See Id.

       The following describes why the three counts in the Amended Complaint are

“as-applied” claims that cannot be brought in federal court and should be dismissed

for lack of subject matter jurisdiction. This discussion takes the counts out of order,

addressing Count 2 first because it is a “pure” as-applied claim specific to individual

Plaintiffs. See Massachusetts Inst. of Tech. v. Massachusetts Dep't of Pub. Utilities,

941 F. Supp. 233, 237 (D. Mass. 1996) (referring to Greensboro Lumber as a “pure”

as-applied claim outside of federal court jurisdiction). The jurisdictional analysis




10
  In Greensboro Lumber, the Court cited this standard for an unregulated utility rather than a state
authority, but the standard in Section 2010(f) is the same for both.
                                                15
        Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 18 of 27




then turns to Counts 1 and Count 3 which are as-applied claims because the

complained of rate could also apply to customers who are not QFs. See Id. at 238.

       1. Count 2: 18 C.F.R. § 292.305(b)

       Count 2 of the Amended Complaint asserts that “Plaintiffs Bankston, Pfeiffer,

Johnston, and Thorne never requested back-up power service from Alabama Power”

and that charging them for such service violates Section 292.305(b). Doc. 12 at ¶¶

70, 80. Section 292.305(b) states that an electric utility shall provide back-up power

upon the request of the QF. 18 C.F.R. § 292.305(b).11 This is an “as-applied”

challenge and not within this Court’s jurisdiction because it contends unlawful

conduct “as it applies to or affects an individual petitioner.” See Massachusetts Inst.

of Tech., 941 F. Supp. at 237 (referencing Greensboro Lumber, 643 F. Supp. 1374).

       In Greensboro Lumber (referred to as a “pure” as-applied claim in M.I.T.),12

the plaintiff challenged the fairness of back-up power rates in an interconnection

agreement as applied only to the plaintiff. 643 F.Supp. at 1374. The Greensboro

Lumber plaintiff did not assert that the PURPA implementation plan was

inconsistent “on its face” with FERC’s regulations but rather asked the court to




11
   This motion regarding subject matter jurisdiction does not need to address whether the Plaintiffs
actually requested such back-up service or whether FERC’s regulations control how a QF makes
such a request. However, the APSC does not concede that Plaintiffs did not actually make such
requests.
12
   Massachusetts Inst. of Tech., 941 F. Supp. at 237.
                                                16
       Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 19 of 27




review the “dealings with a particular qualifying facility.” Id. The court declined

finding that it lacked subject matter jurisdiction over this “as-applied” claim. Id.

      Like the claims in Greensboro Lumber, Count 2 relates specifically to

dealings with the individual Plaintiffs. To adjudicate this claim, the Court would

need to consider the terms of the separate interconnection agreements between the

individual Plaintiffs and Alabama Power. These interconnection agreements are

distinct from the APSC’s implementation plan and apply the requirements of the

APSC’s implementation plan. Because the dispute involves the application of the

implementation plan, rather than a claim concerning the implementation plan itself,

this is a pure “as-applied” claim outside of the jurisdiction of this Court.

      In both Greensboro Lumber and Count 2 of the Amended Complaint, the

implementation plan itself is not at issue. When the “underlying State-established

regulation is not at issue…. the application of a State-established rule [ ] would

properly lie before a State judicial forum of competent jurisdiction.”          Policy

Statement Regarding the Commission’s Enforcement Role Under Section 210 of the

Public Utility Regulatory Policies Act of 1978, 23 FERC 61304, 1983 WL 39627

(1983). Because the APSC’s implementation plan is not at issue in Count 2, this is

an as-applied claim over which this Court lacks subject matter jurisdiction.




                                          17
        Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 20 of 27




       2. Count 1: 18 C.F.R. § 292.305(a) and Count 3: 18 C.F.R. § 292.305(c)

       While Count 2 involves interconnection agreements related to the application

of Rate Rider RGB, Counts 1 and 3 attack the application of Rate Rider RGB to the

Plaintiffs.13 In Count 1, Plaintiffs assert that “Defendants’ approval of the back-up

power service charges [] constitutes a failure to implement 18 C.F.R. §

292.305(a).”14      Doc. 12 at ¶ 67. Count 3 asserts that the APSC violated Section

292.305(c) by “allowing Alabama Power to base its charges for back-up power

service upon factually unsupported assumptions about simultaneous forced outages

of customer-sited solar equipment.” Doc. 12 at ¶ 91.15 These are “as-applied”

challenges and not within this Court’s jurisdiction because Rate Rider RGB could

apply to customers without rooftop solar and who are not QFs. See Massachusetts

Inst. of Tech., 941 F. Supp. at 238 (finding that a complaint about a charge that could




13
   Some of the Plaintiffs (Bankston, Pfeiffer, and GASP) filed a complaint with the APSC
regarding Rate Rider RGB (then Revision 5th) with similar assertions to Count 1, stating that the
rates were “unfair, unreasonable, unjust, discriminatory and contrary to the public interest.”
Complaint with APSC ¶ 49. Those Plaintiffs filed that complaint pursuant to state law and
referenced PURPA. Id. at ¶¶ 43, 46. Plaintiffs’ first avenue for relief was the state regulator,
suggesting their initial belief that this claim was an “as-applied” claim appropriate for a state
forum.
14
   Rates for sales to QFs (such as for back-up power) shall be “just and reasonable… in the public
interest; and… [s]hall not discriminate against any [QF] in comparison to rates for sales to other
customers served by the electric utility.” 18 C.F.R. § 292.305(a).
15
   Rates for the sale of back-up power “[s]hall not be based upon an assumption (unless supported
by factual data) that forced outages or other reductions in electric output by all [QFs] on an electric
utility’s system will occur simultaneously, or during the system peak, or both.” 18 C.F.R. §
292.305(c).
                                                  18
       Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 21 of 27




also apply to non-QFs is an as-applied claim not subject to a federal court’s

jurisdiction).

       In M.I.T., the plaintiff asserted that the Massachusetts Department of Public

Utilities violated PURPA by approving a customer transition charge (“CTC”) that

was not just and reasonable and discriminated against QFs. Id. at 235. The CTC

applied to “all former all-requirements customers that turned to alternate sources for

their power needs.” Id. The purpose of the CTC was to allow the utility to recover

stranded costs – the “investment in existing facilities which may be unrecovered

when a customer discontinues all-requirement purchases of power.” Id. The M.I.T.

Court found that the claim that the approval of CTC violated PURPA was “as-

applied” because “CTC applies equally to all class customers, whether QF or not.”

Id. at 238 (stating that because the rate could apply to non-QFs, the claim was a

“disagreement regarding the application” of the rate). The M.I.T. Court recognized

that CTC only applied to the plaintiff at the time of the case but that the rate could

by its design apply to non-QFs. Massachusetts Inst. of Tech., 941 F. Supp. at 238.

       Like the disputed rate in M.I.T., Rate Rider RGB could apply to non-QFs.

Rate Rider RGB applies to any “customers with non-emergency on-site generation

interconnected and operating in parallel with [Alabama Power’s] electrical system.”

Doc. 12 at ¶ 25. Because Rate Rider RGB could apply to non-QFs, Counts 1 and 3

are like the claim in M.I.T. – disagreements regarding the application of the rate.


                                         19
       Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 22 of 27




Like the M.I.T. Court, this Court should find that Counts 1 and 3 are “as-applied”

claims and should dismiss those claims for lack of subject matter jurisdiction.

      M.I.T. recognized the general rule set out in Greensboro Lumber that PURPA

limits federal court jurisdiction to claims of failure to devise an implementation plan

“that is consistent on its face with FERC's regulations.” Massachusetts Inst. of Tech.

v. Massachusetts Dep't of Pub. Utilities, 941 F. Supp. 233, 237 (D. Mass. 1996)

(quoting Greensboro Lumber Co. v. Georgia Power Co., 643 F. Supp. 1345, 1374

(N.D. Ga. 1986), aff'd, 844 F.2d 1538 (11th Cir. 1988). Here, relevant to Counts 1

and 3, the Plaintiffs ask this Court to deconstruct the establishment of Rate Rider

RGB to determine if the rates are just and reasonable, were derived from “accurate

data and consistent systemwide costing principles,” and are “based upon factually

supported assumptions.” Doc. 12 ¶¶ A, B, D.

      This deconstruction of Rate Rider RGB requested by the Plaintiffs cannot be

achieved by looking at Rate Rider RGB on its face. Rather, consideration of Counts

1 and 3 would require this Court’s analysis of the step by step calculations involved

in determining the appropriate rate. PURPA’s intention likely was not for federal

courts to get into the weeds of ratemaking. See CED Red Lake Falls Cmty. Hybrid,

LLC v. Minnesota Pub. Utilities Comm'n, 2020 WL 780055, at *4 (D. Minn. Feb.

18, 2020) (stating that “[c]hallenges to the information an agency relies on to make

a determination have been found to be as-applied challenges”). To evaluate whether


                                          20
       Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 23 of 27




the APSC’s implementation results in rates that are just and reasonable, this Court

should limit its inquiry to whether the APSC has implemented procedures to

establish a process that supports the development of fair rates.16 But, that is not what

the Plaintiffs request. Because the Plaintiffs request the Court to look beyond the

face of the APSC’s implementation plan, this Court does not have subject matter

jurisdiction over those claims and should dismiss them.

B.     Count 2 Fails to State a Claim for Which Relief Can Be Granted

       Count 2 of the Amended Complaint asserts that “Plaintiffs Bankston, Pfeiffer,

Johnston, and Thorne never requested back-up power service from Alabama Power,”

that charging them for such service violates FERC rules, and that the APSC failed

to implement FERC rules by allowing this charge. Doc. 12 at ¶¶ 70, 80. This claim

is essentially that the APSC wrongfully allowed the back-up service charge to be

applied to four individuals.

       Presumably, the action that allowed the purportedly wrongful charge to these

individuals is the APSC’s approval of Rate Rider RGB. But, neither the APSC’s

order approving Rate Rider RGB nor the rate itself address the specific applicability

of the charge to these four people. More specific to the claim, the APSC order did




16
   Such processes would include, inter alia, adequate notice, ability for intervention, public
hearings, and cross examination. The APSC has these processes in place as discussed in
Background Section C.
                                             21
        Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 24 of 27




not address whether these individuals requested back-up power service.17 The order

and the approved Rate Rider RGB indicate the general applicability of the rate. The

Amended Complaint does not assert that the APSC addressed the specific

applicability to these four individuals. Plaintiffs point to no APSC action “allowing”

this charge on these specific Plaintiffs; therefore, Count 2 does not contain sufficient

factual matter to state a claim to relief that is plausible on its face and this claim

should be dismissed. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (referencing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

C.     Plaintiff GASP Lacks Standing to Bring Claim Under Section 210

       GASP, like the other Plaintiffs, asserts claims against the APSC pursuant to

PURPA Section 210. The Amended Complaint indicates that GASP is a nonprofit

organization with “members adversely affected by the charges that Alabama Power

levies for supposed back-up power service.” Doc. 12 at ¶ 15. However, the

Amended Complaint does not state that GASP is a QF or an electric utility.

       Section 210 of PURPA limits the types of entities allowed to bring

enforcement challenges against a state regulatory authority to “[a]ny electric utility,

qualifying cogenerator, or qualifying small power producer.” 16 U.S.C. § 824a-




17
   These individuals’ complaint to the APSC did not include allegations that Alabama Power
wrongfully provided a service that was not requested. The APSC is the proper forum for such a
complaint. Since these individuals did not make this specific complaint, the APSC did not address
this issue in its order denying the complaint and approving Rate Rider RGB.
                                               22
        Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 25 of 27




3(h)(2); see Vote Solar Initiative & Montana Env't Info. Ctr., 157 FERC ¶ 61080

(2016) (stating that “Vote Solar is not authorized to file a petition for enforcement

pursuant to PURPA section 210(h)(2)(B), because it is neither a QF nor an electric

utility”). To bring a Section 210(h)(2)(B) claim in this Court, Plaintiff must be

authorized to petition FERC for enforcement. 16 U.S.C. § 824a-3(h)(2)(B) (stating

that a petitioner to FERC may bring an action in the appropriate federal court if

FERC does not act on the petition within 60 days of the filing). Further, no construct

exists for “associational standing” under PURPA Section 210. Therefore, GASP is

not authorized to bring a claim under Section 210 because it has not shown that it is

either a QF or an electric utility. Because GASP lacks standing to bring a PURPA

Section 210 claim against the APSC, the Court should dismiss GASP with

prejudice.18

                                          Conclusion

       For the reasons stated above, the Court should dismiss all claims asserted

against the Alabama Public Service Commission in Plaintiffs’ Amended Complaint

(Doc. 12). In the alternative, the Court should dismiss Plaintiff GASP for lack of

standing to bring a PURPA enforcement claim.


18
   GASP may argue that it has standing based on FERC’s Notice of Intent Not to Act (“FERC
Notice”) that states “Petitioners may themselves bring an enforcement action against the [APSC]
in the appropriate court.” This argument does not have merit because FERC’s Notice does not
purport to take an opinion specifically on GASP’s standing. Even if FERC’s Notice did take an
opinion on standing, the decision on standing belongs to this Court not to a federal agency. Exelon
Wind 1, L.L.C. v. Nelson, 766 F.3d 380, 392 (5th Cir. 2014).
                                                23
Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 26 of 27




Respectfully submitted this 9th day of September 2021.



                               /s/ Luther D. Bentley IV
                               Luther D. Bentley IV (ASB-9981-R48B)
                               V. Chad Mason, Jr. (ASB-1331-Y21E)
                               Attorneys for Defendants
                               100 N. Union Street
                               Montgomery, Alabama 36104
                               (334) 242-5200
                               luke.bentley@psc.alabama.gov
                               chad.mason@psc.alabama.gov




                                 24
       Case 2:21-cv-00469-SMD Document 20 Filed 09/09/21 Page 27 of 27




                          CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2021, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of
such filing to the following counsel of record:


 Keith Johnston                             Clay Ragsdale
 Christina Tidwell                          Allison Riley
 Southern Environmental Law Center          Ragsdale LLC
 2829 2nd Avenue South, Suite 282           517 Beacon Parkway W.
 Birmingham, Alabama 35205                  Birmingham, Alabama 35209
 kjohnston@selcal.org                       clay@ragsdalellc.com
 ctidwell@selcal.org                        allison@ragsdalellc.com
 Attorneys for Plaintiffs GASP, Inc.,       Attorneys for Plaintiffs James H.
 Mark Johnston, and Teresa K. Thorne        Bankston, Jr. and Ralph B. Pfeiffer, Jr.

 Kurt Ebersbach
 Southern Environmental Law Center
 Ten 10th Street NW, Suite 1050
 Atlanta, Georgia 30309
 kebersbach@selcga.org
 Attorney for Plaintiffs GASP, Inc.,
 Mark Johnston, and Teresa K. Thorne



                                        /s/ Luther D. Bentley IV
                                        Luther D. Bentley IV




                                          25
